—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Beldock, J.), rendered May 16, 1994, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court’s Sandoval ruling, inter alia, permitting the prosecutor to cross-examine the defendant concerning two prior convictions was a provident exercise of discretion. The convictions were relevant to the defendant’s credibility and his willingness to put his interests above those of society (see, People v Melvin, 223 AD2d 604; People v Garner, 190 AD2d 994; People v Byrd, 173 AD2d 549; People v Noeth, 162 AD2d 724).
Contrary to the defendant’s contention, the trial court marshaled the evidence in a fair and even-handed manner. The defendant’s position was made clear to the jury in the defense counsel’s summation and the court advised the jury that they were the “sole and exclusive judges of the facts” (see, People v Saunders, 64 NY2d 665; People v Rosero, 213 AD2d 500; People v Nieves, 186 AD2d 281; People v Napoletano, 185 AD2d 252). Mangano, P. J., Bracken, Altman and Goldstein, JJ., concur.